EXHIBIT 10.7

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT.  THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. OMISSIONS ARE INDICATED BY INCLUSION OF THE SYMBOL *.  A COMPLETE
UNREDACTED VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Eagle Bancorp, Inc.

Senior Executive Annual Incentive Plan

 

January 2010

 

--------------------------------------------------------------------------------


 

Eagle Bank Executive Annual Incentive Plan

Plan Document and Administrative Guidelines

 

This Annual Incentive Plan is for the Executive Management Team of EGBN. The
annual incentive plan is designed to compensate plan participants for the
attainment of specified overall bank and individual goals. The objective is to
align the interests of senior executives with the interests of the Bank in
obtaining superior financial results.

 

The Plan operates on a calendar year basis (January 1st to December 31st). This
same calendar year is the performance-period for determining the amount of
incentive awards to be paid following year end.

 

PERFORMANCE CRITERIA

 

·        Bank Performance - For all plan participants eighty percent (80%) of
the annual incentive will be based on overall bank performance. The Compensation
Committee will approve bank wide goals for each senior staff member on an annual
basis. In addition, they will review the Bank’s annual incentive programs to
ensure they do not encourage risky behavior.

 

·        Individual Performance - For participants in tiers II-V, individual
performance as determined by annual performance evaluations will be used to
determine twenty percent (20%) of the plan participant’s incentive payout.

 

PERFORMANCE STANDARDS

 

For each performance factor (Overall Bank, and Individual), an appropriate
standard of performance must be established with three essential performance
points:

 

·        Threshold Performance: That level of performance for each factor below
which no award will be given. Threshold performance will be 85% of target
expectations.

 

·        Target Performance: The level of performance for each factor at
budgeted goals. The budgeted, or expected, level of performance is based upon
historical data, and management’s best judgment as to expected performance
during the upcoming performance period. The Compensation Committee will approve
bank wide goals on an annual basis.

 

·        Maximum Expected Performance: The maximum performance level is 125% of
target. There will be no payouts above the maximum level. In addition, while a
TARP participant, maximum payouts may be reduced to ensure no payout exceeds 1/3
of total compensation.

 

PLAN PAYOUTS

 

The Net Operating Income, Threshold level, must be met for there to be any
payment made for the Bank Performance category. Participants will still be
eligible to receive a payout for Individual Performance.

 

After all performance results are available at year-end, the awards will be
calculated for each Plan participant and approved by the CEO, Compensation
Committee and Board of Directors. The Compensation Committee will reserve the
discretion to pay out annual incentives in cash or stock. While EGBN is a TARP
participant, stock payouts will be made solely in restricted stock which will
not fully vest until EGBN is no longer a TARP participant. In addition, while a
TARP participant, maximum payouts may be reduced to ensure no payout exceeds 1/3
of total compensation or as specified in final guidance from the Treasury.

 

The actual award payouts will be calculated using a ratable approach, where
award payouts are calculated as a proportion of minimum, target and maximum
award opportunities. If actual performance falls between a performance level,
the payout will also fall between the pre-defined performance level on a
pro-rated basis. A Plan participant must be an employee at the time of the award
payout in order to receive a payout. The result of the performance criteria is
calculated as a percent of base salary for participants during the current Plan
year. Plan payouts will be made no later than 2.5 months after the year end.

 

EGBN has the right to recover any incentive payments that were made based on
material misstatements or inaccurate performance metrics.

 

--------------------------------------------------------------------------------


 

Eagle Bank Executive Annual Incentive Plan

Plan Document and Administrative Guidelines

 

PLAN ADMINISTRATION

 

Responsibilities of the Compensation Committee and the Board of Directors: The
Compensation Committee and the Board has the responsibility to approve, amend,
or terminate the Plan as necessary. The actions of the Compensation Committee
and the Board shall be final and binding on all parties. The Board shall also
review the operating rules of the Plan on an annual basis and revise these
rules if necessary. The Board also has the sole ability to decide if an
extraordinary event(1) totally outside of management’s influence, be it a
windfall or a shortfall, has occurred during the current Plan year, and whether
the figures should be adjusted to neutralize the effects of such events. After
approval by the Board, management shall, as soon as practical, inform each of
the Plan participants under the Plan of their potential award under the
operating rules adopted for the Plan year.

 

Responsibilities of the CEO: The CEO of the Company administers the program
directly and provides liaison to the Compensation Committee and the Board,
including the following specific responsibilities: recommend the Plan
participants to be included in the Plan each year. This includes determining if
additional employees should be added to the Plan and if any Plan participants
should be removed from participating in the Plan. Provide recommendations for
the award opportunity amounts at target and maximum for tiers II and below. The
CEO will review the objectives and evaluations, adjust guideline awards for
performance and recommend final awards to the Compensation Committee. Provide
other appropriate recommendations that may become necessary during the life of
the plan. This could include such items as changes to Plan provisions.

 

Amendments and Plan Termination: The Company has developed the Plan on the basis
of existing business, market and economic conditions, current services, and
staff assignments. If substantial changes occur that affect these conditions,
services, assignments, or forecasts, the Company may add to, amend, modify or
discontinue any of the terms or conditions of the Plan at any time with approval
from the Compensation Committee and the Board of Directors. The Compensation
Committee and the Board of Directors may, at its sole discretion, terminate,
change or amend any of the Plan as it deems appropriate.

 

MISCELLANEOUS

 

Reorganization: If the Company shall merge into or consolidate with another
company, or reorganize, or sell substantially all of its assets to another
company, firm, or person such succeeding or continuing company, firm, or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan. Upon the occurrence of such event, the term “Company” as used in this Plan
shall be deemed to refer to the successor or survivor company.

 

Tax Withholding: The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Plan.

 

Designated Fiduciary: The Company shall be the named fiduciary and Plan
Administrator under the Plan. The named fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the Plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

No Guarantee of Employment: This Plan is not an employment policy or contract.
It does not give the Plan participant the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the Plan
participant.

 

--------------------------------------------------------------------------------

(1)  An extraordinary event may include a merger, acquisition or divestiture
that was not outlined in strategic plan, investment gains or losses, changes in
capital cost structure, unplanned branch openings, unexpected and strong sales
oriented addition to staff, and increase of 50% or more of collection expenses.

 

--------------------------------------------------------------------------------


 

INCENTIVE RANGES, AND AWARD OBJECTIVES

 

Eagle Bancorp, Inc.

 

Tier

 

Name

 

Position

 

Proposed Incentive Ranges

 

Award Objectives

 

 

 

 

 

 

 

Threshold

 

Target

 

Maximum

 

Bank

 

Ind*

 

I

 

Ron Paul

 

CEO

 

17.5

%

35.0

%

70.0

%

65

%

35

%

II

 

Susan Riel

 

Sr. EVP & COO of the Bank

 

10.0

%

20.0

%

40.0

%

80

%

20

%

III

 

Martha Foulon-Tonat

 

EVP & Chief Lending Officer

 

12.5

%

25.0

%

40.0

%

80

%

20

%

IV

 

Thomas Murphy

 

President of Retail Banking

 

10.0

%

20.0

%

30.0

%

80

%

20

%

V

 

Janice Williams

 

Chief Credit Officer

 

10.0

%

20.0

%

30.0

%

80

%

20

%

VI

 

James Langmead

 

Chief Financial Officer

 

5.0

%

10.0

%

15.0

%

80

%

20

%

VII

 

Michael Flynn

 

COO of Eagle Bancorp

 

5.0

%

10.0

%

15.0

%

80

%

20

%

 

 

 

 

 

 

Percent of Salary

 

Weighting of Award

 

 

NOTE:           Threshold, Target and Maximum levels are based on the type of
responsibility the members of senior management have and the comparisons made to
peers in the Overall Compensation Review previously provided and reviewed by the
Compensation Committee. Additionally, these percentages have been used to bring
certain members of senior management’s base salary to competitive levels.

 

Threshold, target and maximum payout thresholds have been established for each
tier in order to budget costs associated with this program.

 

Individual goals may reflect a discretionary factor from the Board’s review of
performance.

 

--------------------------------------------------------------------------------


 

2010 Senior Management Incentive Measurements

 

 

 

CEO

 

COO

 

President
Retail
Banking

 

COO/HC

 

CLO

 

CFO

 

CCO

 

Target

 

Net Operating Income

 

50

%

12

%

12

%

20

%

10

%

16

%

12

%

$

15,286,626

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Interest Margin

 

 

 

 

 

 

 

 

 

 

 

16

%

 

 

3.97

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Rate on Loans

 

 

 

 

 

 

 

 

 

15

%

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest on Investments

 

 

 

 

 

 

 

 

 

 

 

10

%

 

 

3.63

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest paid on Liabilities

 

 

 

 

 

8

%

15

%

 

 

12

%

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Loan Growth

 

 

 

 

 

 

 

 

 

17

%

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Core Deposit Growth from Lenders

 

 

 

 

 

 

 

 

 

10

%

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DDAs/Total Deposits

 

 

 

 

 

16

%

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MMAs/Total Deposits

 

 

 

 

 

16

%

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Charge Income

 

 

 

16

%

16

%

 

 

 

 

 

 

 

 

$

3,551,940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non Interest Loan Income

 

 

 

 

 

 

 

 

 

15

%

 

 

 

 

$

1,467,227

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLL

 

 

 

 

 

 

 

 

 

 

 

 

 

14

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salaries/Benefit Expense

 

 

 

20

%

8

%

 

 

 

 

 

 

 

 

$

24,566,789

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other expenses

 

 

 

16

%

4

%

 

 

 

 

10

%

8

%

$

13,580,659

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charge Offs

 

 

 

 

 

 

 

 

 

 

 

 

 

23

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NPAs

 

 

 

 

 

 

 

 

 

15

%

 

 

23

%

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Efficiency Ratio

 

15

%

16

%

 

 

 

 

 

 

16

%

 

 

58.73

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Average Individual Deposit Goals

 

 

 

 

 

 

 

20

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Fee Income Products

 

 

 

 

 

 

 

25

%

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Discretionary

 

35

%

20

%

20

%

20

%

18

%

20

%

20

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

 

 

 

--------------------------------------------------------------------------------

* Certain information on this page as to which a request for confidential
treatment has been submitted to the Securities and Exchange Commission has been
omitted and filed separately with the Commission.

 

--------------------------------------------------------------------------------

 